NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                          JUL 3 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LORENZO CABRERA,                                  No.   15-73938

                Petitioner,                       Agency No. A079-536-567

 v.
                                                  MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                      On Petition for Review of an Order of an
                          Immigration Judge’s Decision

                               Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Lorenzo Cabrera, a native and citizen of Mexico, petitions for review of the

immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that he did

not have a reasonable fear of torture and thus is not entitled to relief from his

reinstated removal order. We have jurisdiction under 8 U.S.C. § 1252. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the IJ’s factual findings. Andrade-Garcia v. Lynch, 828

F.3d 829, 836 (9th Cir. 2016). We deny the petition for review.

       Substantial evidence supports the IJ’s determination that Cabrera failed to

demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government of Mexico. See Zheng v. Holder, 644 F.3d 829,

835-36 (9th Cir. 2011) (fear of torture speculative); Dhital v. Mukasey, 532 F.3d

1044, 1051-52 (9th Cir. 2008) (evidence did not indicate a particularized threat of

torture to petitioner).

       PETITION FOR REVIEW DENIED.




                                          2                                   15-73938